UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


VAUGHN H. BRUENN,                 :
                                  :
          Plaintiff,              :
                                  :
     v.                           : Civil Action No. 08-1655 (JR)
                                  :
DR. RAJIV SHAH, Administrator,    :
USAID, et al.,                    :
                                  :
          Defendants.             :

                             MEMORANDUM

          Vaughn H. Bruenn was fired by his employer Northrop

Grumman Corp. on February 15, 2002.    Compl. ¶ 22.   He

subsequently sued Northrop in California state court, alleging

that it violated California employment law by discriminating

against him and harassing him on the basis of physical and mental

disabilities.   Id. ¶¶ 22-24.   Following trial, the jury returned

a verdict favor of Northrop, and Bruenn appealed unsuccessfully.

See Bruenn v. Northrop Grumman Corp., 2005 WL 1684905 (Cal. App.

2d Dist. July 20, 2005); cert. denied, Bruenn v. Northrop Grumman

Corp., 547 U.S. 1040 (2006); reh’g denied, Bruenn v. Northrop

Grumman Corp., 547 U.S. 1144 (2006).

          In the present action, Bruenn, proceeding pro se,

alleges that the U.S. Agency for International Development

(“USAID”) bears ultimate responsibility for Northrop’s allegedly

discriminatory actions.   Compl. ¶¶ 33-35.   Defendants move to

dismiss for lack of subject-matter jurisdiction and failure to

state a claim or in the alternative for summary judgment.    Bruenn
lacks standing to bring his attenuated claim, and his complaint

must be dismissed for lack of subject-matter jurisdiction.

          Standing to sue is necessary to invoke the limited

subject-matter jurisdiction of the federal courts.   To establish

standing, a plaintiff must show, inter alia, that the injury he

alleges is fairly traceable to the challenged actions of the

defendant, see Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-

61 (1992), and at the pleading stage, he must allege sufficient

facts to support standing.   See id. at 561; Cedars-Sinai Medical

Ctr. v. Watkins, 11 F.3d 1573, 1583 (Fed. Cir. 1994).

          Bruenn claims that USAID bears responsibility for

Northrop’s allegedly discriminatory actions, but he does not

claim that Northrop had any knowledge of those actions or

authority to control them.   He suggests that USAID’s decision to

award a contract to Northrop in 2006 to administer the

“President’s Emergency Plan for AIDS Relief” rendered him,

retroactively, a “federal contract worker,” Compl. ¶¶ 33-34, but

that suggestion is self-evidently specious, as are Bruenn’s

conclusory allegations of “conspiratorial actions,” Compl. ¶ 35.

See Rann v. Chao, 154 F. Supp. 2d 61, 64 (D.D.C. 2001).

          An appropriate order accompanies this memorandum.




                                     JAMES ROBERTSON
                               United States District Judge

                               - 2 -